Mr. PRESIDING JUSTICE DIERINGER, dissenting: I respectfully dissent from the majority opinion for the following reasons. I cannot agree that the special interrogatory was properly given. It is conceded by all parties that self-defense is an affirmative defense shifting the burden of proof to the defendant. Plaintiff’s instruction No. 24, which was given, reads: “A person in the sole control, possession and management of a deadly weapon at the time it explodes and injures another has the burden of showing that such explosion was not by any negligence or guilt on his part, or was in the exercise of self-defense.” That simply means a person in control of a deadly weapon which explodes and injuries another has the burden of showing that it was not by any negligence or fault on his part but was in the exercise of self-defense. The defendant’s instruction No. 1 (I.P.I. 24.06) says: “A person is justified in the use of force when and to the extent that he reasonably believes that such conduct is necessary to defend himself against the imminent use of unlawful force. However, a person is justified in the use of force which is intended or likely to cause death or great bodily harm only if he reasonably believes that such force is necessary to prevent imminent death or great bodily harm to himself,” meaning that such force had to be used to prevent imminent death or bodily harm to defendant. The corut also gave defendant’s instruction No. 10 (I.P.I. 10.03 modified): “As to Count I it was the duty of the plaintiff’s decedent, before and at the time of the occurrence, to use ordinary care for his own safety. That means it was the duty of the plaintiff’s decedent to be free from contributory negligence,” which means it was plaintiff’s duty to be free from contributory negligence. The jury was also given plaintiff’s instruction No. 12 (I.P.I. 10.08): “If you decide there is evidence tending to show that the decedent was a person of careful habits, you may infer that he was in the exercise of ordinary care for his own safety and for the safety of others at and before the time of the occurrence, unless the inference is overcome by believable evidence. In deciding the issue of the exercise of ordinary care by the decedent you may consider this inference and any other evidence upon the subject of decedent’s care,” which allows the jury to infer that plaintiff was in the exercise of ordinary care. There is no evidence in this record that any attack or assault was made by the decedent upon the defendant that required his use of such force as defined in the instruction to constitute self-defense. There is not an iota of proof that the deceased did anything, and from a circumstantial evidence view of the statement of one of the witnesses to the effect that a knife was removed from the decedent’s hand by a policman fifteen minutes after the incident occurred, and after the same witness had first looked at die body and saw nothing in the hands, does not rise to the inference that there was an attack, but is a question for the jury to decide. The knife was not produced in evidence, nor was the policeman called to testify that there was such a knife removed by him. Furthermore, a knife can be anything from a penknife to a butcher knife. The witness did not even say it was an exposed knife and leaves the whole matter open to speculation. The majority opinion says the decedent was drunk and touches on the testimony of Leonard Grossman, manager of the theater where the killing occurred. However, the jury also heard Grossman testify that about 9:00 P.M. that evening, he went to the shoe shine parlor and talked with the deceased and asked him to close up the shoe shine stand, and the deceased, Gordon, agreed. About ten minutes later, Gordon came into the theater and Grossman told him he thought he was drunk. About ten minutes later, Gordon came back and apologized to Grossman and said, “You know I am your best friend. I am sorry. I didn’t mean what I said. Let’s forget it.” Grossman said, “O.K.,” shook hands with Gordon and went home. Grossman left the theater about five minutes after ten and did not know what happened until the police called him. He did not see Gordon have anything to drink on the night of the shooting. When he had the argument with Gordon, he did not call the guard because it was not necessary, the affair with Gordon was a simple argument, not a fight. Grossman liked Gordon very much, and he thought Gordon was a very fine man. He laid Gordon off as janitor because he did not do the work, having already done a full day’s work when he came to the theater, and he was tired. Grossman did not know that McGhee had a pistol on May 17, 1964. About six months earlier, he saw McGhee with a pistol and told him to leave it at home. McGhee was not authorized to carry a weapon. In regard to the test of the deceased’s blood, the State Toxicologist, Franco Fiorese, who was not a doctor, testified that the record showed the decedent’s blood had .135 milligrams per cent of alcohol; that the published standard runs from .100 milligrams per cent to .200 milligrams per cent and is called a stimulation stage. An individual with a level of .135 milligrams per cent would be in a state of stimulation, and in this stage inhibitions, coordination and judgment are slightly affected. There are many other factors which enter into the question, and it is impossible to determine the effect chemically of a certain amount of alcohol in a person because of the different factors and influences, such as drinking water or having food in the stomach and the particular persons’ tolerance to alcohol. The reading of .135 itself does not indicate what effect it will have on a specific individual. The figure of .135 falls in the lower one-third of the stimulation range. This is the only testimony regarding decedent’s drinking, and in my opinion this court cannot say he was drunk. That was a jury question, and when they returned a general verdict in favor of plaintiff’s widow and children, they decided that fact. As to the special interrogatory, Illinois Revised Statutes, 1969, Chapter 110, paragraph 65, provides: “When the special finding of fact is inconsistent with the general verdict, the former controls the latter, and the court may render judgment accordingly.” Judicial interpretation of this section has established that statutory inconsistency exists only when the special findings are clearly and absolutely irreconcilable with the general verdict. (Wicks v. Cueno-Henneberry Co. (1926), 319 Ill. 344; Devine v. Federal Life Ins. Co. (1911), 250 Ill. 203.) Where an examination of the jury findings reveals that a reasonable hypothesis consistent with the general verdict exists, the special findings cannot be said to be absolutely irreconcilable. Therefore, if the special findings do not cover all the issues submitted to the jury and are not solely determinative of the case, a reasonable hypothesis consistent with the general verdict exists. This principle was applied in Knapik v. Stefek (1934), 274 Ill.App. 19, and recently by this court in Cohen v. Sager, No. 54891. In Knapik, supra, the special interrogatory failed to reach the question whether plaintiff knocked the defendant down. Because the jury could decide this question in the affirmative and concurrently hold that he had not acted maliciously, the statute was held inapplicable. In Cohen, supra, tire court said: “The special findings did not exclude every reasonable hypothesis consistent with the general verdict. It is entirely consistent with reason that the jury found that while the defendant was negligent in causing the coUision, no injury was suffered or that her injury was not proximately caused by the defendant’s negligence. We hold that these special findings do not control the general verdict and that the trial court was in error.” In the instant case the interrogatory is confusing in that asking the jmy if “any force” was used by the defendant must necessarily bring a “Yes” answer, because the defendant admited the use of force in his affirmative answer and plea of self-defense. The jury was perfectly logical in answering it “Yes,” because it gave the jury no choice. A “No” answer would mean no force was used when, in fact, the defendant admitted he used force when pleading self-defense. “Any force,” as stated in the interrogatory, is not sufficient to rise to the degree of self-defense as stated in the instructions, namely, the imminent fear of death or great bodily harm. The majority opinion says the interrogatory requested the jury to “specifically find that defendant McGhee was acting in self defense on the occasion in question.” In cannot find such language in the interrogatory, and I cannot see how it could be so read by a lay jury, who had just found in a general verdict that the defendant was not acting in self-defense. A special interrogatory cannot control the general verdict unless all of the essential elements are included and it is inconsistent with the general verdict. Wicks, supra; Cohen, supra. In Hocking v. Rehnquist (1968), 100 Ill.App.2d 417, 424, the court said: “Interrogatories should contain a single correct question and should not be repetitious, misleading, confusing or ambiguous. The interrogatory should, of cornse, use the same language or terms as are contained in the instructions. The interrogatory given in the instant case fails in this regard.” To me, the special interrogatory lacked the essential elements to reach the ultimate fact and should not have been given. I think having given the interrogatory and requiring an answer from the jury, the answer is consistent with the general verdict in the use of “any force,” for the same had been conceded, and the special interrogatory is not inconsistent. The majority opinion refers to the conference between the trial judge and the lawyers regarding the interrogatory in question and says counsel for the plaintiff was given an opportunity by the trial judge to make changes or rewrite the interrogatory, and not having accepted the invitation, he has now changed his position in this court, which he may not do. He has not changed his position, because he made his objections to the interrogatory as a whole, stating it was ambiguous, had no evidentiary basis, and did not reach the ultimate fact. Because he did not complain of one word, “any,” is of no importance inasmuch as the interrogatory must be read in its entirety to get the thought sought to be conveyed. A lawyer is under no duty or obligation to correct his opponent’s errors or mistakes, neither must he rewrite his opponent’s instructions or interrogatories, and the court cannot require him to do so. All he is required to do is state his objections, which he did. This court must consider every word in the interrogatory to ascertain its full meaning, including the word “any.” I think it is error to set aside the general verdict for $17,500 in favor of the widow and five children and enter a judgment for the defendants. I would reverse and enter judgment for the plaintiff for $17,500 against both defendants.